Citation Nr: 0929917	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The Veteran had active duty from July 1943 to January 1946.  
Among his awards is the Purple Heart.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD has not been productive of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2005 and May 2005, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 
2006, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in a January 2007 Supplemental Statement 
of the Case.  The Veteran was able to participate effectively 
in the processing of his claim. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated twice 
in conjunction with his claim.  Thus, the duties to notify 
and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

VA afforded the Veteran an examination in March 2005 for 
which the claims folder was reviewed in conjunction with the 
evaluation.  His current symptoms were noted to be once to 
twice monthly nightmares, sleeping less than four hours at a 
time, and jumping at any sudden noise.  The Veteran indicated 
that he attended annual unit reunions which had a calming 
effect on him that he did not experience with his civilian 
associations.  Additionally, it was noted that the Veteran 
had a stable marriage since 1947, but had a complicated work 
history with interruptions to college and holding several 
different positions over the years.  His daily activities 
included watching cable television, painting or sketching, 
building model airplanes, staying in touch with former 
members of his unit, and taking a walk.  He performed all of 
these activities unaided.  

On mental status examination, the examiner observed that 
Veteran was neatly and casually dressed with no abnormal 
movements noted.  Speech was normal, and he was alert and 
oriented.  The Veteran described his mood as "generally 
pretty level."  Upon discussing his combat experiences, he 
became tearful but otherwise his affect was calm and 
pleasant.  He denied any suicidal or violent ideation.  Also, 
it was noted that the Veteran did not exhibit illogical or 
delusional thought process and his judgment to avoid danger 
was adequate.  Insight was fair, and memory for recent and 
remote events seemed good.  The examiner noted that there was 
evidence of impairment of thought or communication.  (However 
based on the lack of elaboration and the other evaluation 
noted, the Board is led to believe that this was a typo on 
the part of the examiner).  A diagnosis of PTSD was noted and 
a GAF score of 65 was assigned.  This was also the highest 
score in the past year.  In noting the Veteran's difficulty 
with sticking to any specific job until settling down with a 
job in 1972 as a landscape architect, the examiner found that 
the Veteran had only mild industrial and social impairment as 
indicated by the GAF score assigned.  

At his March 2006 hearing with a Decision Review Officer, the 
Veteran testified to having daily thoughts of his service 
experiences, having nightmares, sleeping four to five hours a 
night, having problems being out of the house, and having 
anxious moments.  He also indicated that different things 
(including smells and his wife doing laundry) triggered 
memories. 

A March 2006 VA examination report noted the Veteran had 
disturbed sleep, sleeping only three to four hours a night 
and waking up frequently feeling scared and anxious.  He 
indicated that he had daily dreams and daily intrusive 
thoughts about World War II, and thought about what he could 
have done differently.  The Veteran stated that he got jumpy 
upon hearing sudden sounds.  He also relayed that he got 
along well with his wife but had previously had a lot of 
problems with her as she was scared of him.  It was noted 
that the Veteran's wife was not doing well and that he was 
caring for her.  As to plans for the future, the Veteran 
indicated that he liked living and was trying to engage in 
hobbies.  He also stated that he was able to control his 
temper most of the time but that he lost his temper at times 
for which he was not proud about.  He denied any difficulty 
concentrating, but was hypervigilant and had an exaggerated 
startled response.  He reported feeling depressed at times 
but denied any significant depressive symptoms at that time.  
The Veteran indicated that the frequency of his symptoms were 
daily and of mild to moderate severity causing mild to 
moderate impairment in both employment and social 
functioning.  It was noted that the Veteran worked part-time, 
up to five hours a week, as a consultant when work was 
available.  He also reported going to church every week, 
going to his grandchildren's birthday parties, meeting his 
children and grandchildren, watching television, taking care 
of his wife, and going out to eat occasionally.  He stated 
that he was not capable of independent living because he 
would be too lonely but reported he was able to feed, bathe, 
and clothe himself without assistance.  

The examiner noted that there was no impairment of thought 
process or communication during the interview, and no 
inappropriate behavior.  His social functioning was noted to 
be somewhat deteriorated since his last examination in March 
2005.  Mental status examination revealed that the Veteran 
was well-developed and well-nourished in no apparent 
distress.  The Veteran was alert, and oriented to time, 
place, and person; his mood was pleasant with appropriate 
affect.  His speech was of normal rate, volume, and tone; 
thought process was goal-directed without any flight of 
ideas, loose associations or ideas of reference.  There were 
no suicidal or homicidal thoughts.  He denied any history of 
auditory or visual hallucinations or persecutory delusions.  
Concentration, attention, insight, and judgment were all 
intact.  The examiner noted that the Veteran experienced 
daily PTSD symptoms and was more occupied with thoughts of 
combat and his symptoms had worsened.  The examiner 
acknowledged that the Veteran was capable of carrying out the 
activities of daily life but would need some assistance or 
supervision.  The examiner found that the Veteran was, thus, 
not capable of independent living.  Additionally, it was 
noted that depressive symptoms were part of his PTSD.  There 
was no significant abuse and there was no significant effect 
of substance abuse on social or occupational functioning.  
The examiner further found the Veteran's PTSD symptoms 
appeared to have resulted in moderate social dysfunctional 
but it was difficult to assess his industrial functioning as 
he was currently doing very little work.  He concluded that 
it was likely that the Veteran had moderate impairment in 
both social and occupational areas.  An impression of chronic 
of PTSD was noted, and a current GAF score of 58 was assigned 
with the highest score in the past year being 55.  

VA treatment records dated throughout the applicable period 
shows that the Veteran attended trauma recovery program.  It 
was noted that war news triggered intrusive thoughts or 
nightmares about his own service experience.  An October 2006 
VA treatment record noted that Veteran was alert, oriented, 
casually groomed and dressed, and was coping with his wife's 
illness.  The Veteran was showing signs of depression and he 
reported that he cried easily.  He was having difficulty 
concentrating, and falling and staying asleep.  He denied any 
hallucinations or thought disturbance.  It was noted that the 
Veteran was started on anti-depressants at that time.      

Under DSM-IV, GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).  GAF scores ranging between 51 and 60 are assigned when 
there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD.  His symptoms are not consistent 
with the type of symptoms required for a 70 percent 
evaluation.  While the Veteran has significant depression 
symptoms, the remainder of his symptoms were not productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  In fact, the evidence has shown that he has denied 
suicidal thoughts, does not have impairment of thought 
process or communication, has been appropriately dressed, 
maintains good relationships with his family, is capable of 
carrying out the activities of daily living, and works a 
couple of hours a week without problems.  Therefore, the 
Board finds that his symptoms of PTSD more nearly approximate 
a 50 percent rating.

Finally, the Veteran has not been hospitalized for his 
disability.  Also, while he is only partially employed he has 
not lost any time from work due to his PTSD.  In any case, 
the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


